DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

MAY 5, 1989

Arthur B. Stone, D.P.M., DATE:

Petitioner,
“Vv. - Docket No. C-52

The Inspector General. DECISION CR 26

DECISION AND ORDER

The Petitioner requested a hearing to contest the
Inspector General’s (1I.G.’s) determination to exclude him
from participation in Medicare and to direct that the
Petitioner be excluded from participation in State health
care programs (e.g., Medicaid), for a period of five
years. This Decision and Order resolves this case on the
basis of written briefs and a stipulated record. I hereby
deny the Petitioner’s motion to dismiss and I conclude
that the I.G. was required under federal law to exclude
the Petitioner for five years from Medicare and
Medicaid.1/

APPLICABLE STATUTES AND REGULATIONS

I. The Federal Statute.

This case is governed by section 1128 of the Social
Security Act (Act), codified at 42 U.S.C. 1320a-7 (West
U.S.C.A. Supp., 1988). Section 1128(a) of the Act, headed
"Mandatory Exclusion," provides for the exclusion from
Medicare, and a directive to the State to exclude from
State health care programs, any individual who is
“convicted of a criminal offense related to the delivery
of an item or service" under the Medicare or Medicaid

1/ For the sake of brevity, I hereafter refer only to
Medicaid as constituting "State health care programs"
under section 1128 of the Social Security Act.
programs. Section 1128(c)(3)(B) provides that the period
of such exclusion shall be for a minimum period of five
years.2/

The term "convicted" is defined in section 1128(i) to
include "when a judgment of conviction has been entered
against the physician or individual by a Federal, State,
or local court," or when a plea of guilty or nolo
contendere has been "accepted by a Federal, State, or
local court." (Emphasis added.)

While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for the
permissive exclusion of "individuals and entities" for
twelve types of other convictions, infractions, or
undesirable behavior, such as convictions relating to
fraud, license revocation, or failure to supply payment
information. The Act does not prescribe a minimum period
of exclusion in the case of a permissive exclusion.

II. The Federal Regulations.

The governing federal regulations (Regulations) are found
in 42 C.F.R. Parts 498, 1001, and 1002 (1987). Part 498
governs the procedural aspects of this exclusion case and
Parts 1001 and 1002 govern the substantive aspects.

In accordance with section 498.5(i), a practitioner,
provider, or supplier who has been excluded from program
coverage is “entitled to a hearing before an ALJ
(Administrative Law Judge)." Pursuant to section
1001.128, an individual who has been excluded from
participation has a right to request a hearing before an
ALJ on the issues of whether: (1) he or she was, in fact,
convicted; (2) the conviction was related to the delivery
of an item or service under Medicare or Medicaid; and (3)
the length of the exclusion is reasonable.

Section 1001.123(a) requires the I.G. to send written
notice of his determination to exclude an individual or
entity when he has "conclusive information" that the
individual or entity has been convicted of a crime related

2/ The current version of section 1128 of the Act was
enacted in August 1987. Before August 1987, the Act did
not prescribe a minimum period of exclusion.
to the delivery of an item or service under Medicare or
Medicaid.3/

BACKGROUND

By letter dated July 19, 1988 (Notice), the I.G. notified
the Petitioner that, as a result of his conviction of a
criminal offense related to the delivery of an item or
service under Medicaid, he would be excluded from
participation in Medicare and Medicaid for a mandatory
five year period, commencing 20 days from the date of the
Notice. The I.G.’s stated basis for the exclusion was
the Petitioner’s nolo contendere plea and conviction in
the County Court of Westmoreland County, Pennsylvania of a
criminal offense related to the delivery of an item or
service under Medicaid.

On September 14, 1988, the Petitioner timely requested a
hearing on the I.G.’s determination. I held a prehearing
telephone conference call on November 16, 1988, at which I
determined that the issues raised by the Petitioner’s
hearing request were legal issues, which could be further
developed by the parties in written briefing, and that
there was no dispute as to any material fact. As
reflected in the November 21, 1988 Prehearing Order and
Notice of Hearing Schedule, I stated that, if it was
determined later that an evidentiary hearing was needed, I
would contact the parties to schedule such a proceeding.

EVIDENCE

The material facts in this case are stipulated to and
evidenced by exhibits concerning the underlying State
court documents pertaining to the Petitioner’s plea of
nolo contendere, such as the criminal complaint (I.G.
Ex. 1), and the transcript of the Petitioner’s plea and

3/ Section 1001.123 of the Regulations provides that the
period of exclusion is to begin 15 days from the date on
the notice; however, the I.G. allowed 5 days for mailing
in this case.
sentencing (P. Ex. A-4).4/ See also Tape (containing the
stipulation by the parties as to the authenticity of all
exhibits). In addition, the Petitioner acknowledges that
he pleaded nolo contendere in State court to three counts
of submitting false Medicaid invoices. P. Br. 1.

ISSUES 5/

1. Whether the Petitioner is subject to the minimum
mandatory five year exclusion provisions of section
1128(c) (3) (B) of the Act.

2. Whether the Petitioner was "convicted" of a criminal
offense within the meaning of sections 1128(a)(1) and (i)
of the Act.

3. Whether the Petitioner was convicted of a criminal
offense "related to the delivery of an item or service"
under the Medicaid program within the meaning of section
1128(a)(1) of the Act.

4. Whether the I.G. failed to comply with the federal
Administrative Procedure Act, by (1) not publishing
regulations to implement the distinction between the
mandatory and permissive exclusion authorities, and
(2) relying upon unpublished guidelines/directives in
implementing the Act.

4/ The citations to the record in this Decision and Order
are noted as follows:

Petitioner’s Request P. Req. (page)

Petitioner’s Statement of P, Statement (page)
Facts to be Established

Petitioner’s Brief P. Br. (page)

Petitioner’s Reply Brief P. Rep. Br. (page)

Petitioner’s Exhibit P. Ex. (number) / (page)

I.G.’s Brief I.G. Br. (page)

I.G.’s Exhibit I.G. Ex. (number) / (page)

Tape of March 10, 1989 Tape

oral argument (by
telephone conference)

5/ The Petitioner’s 56 pages of briefing were highly
repetitive, and contained numerous variations of the
issues outlined here. Some arguments he made are not
directly addressed in this Decision and Order because I
found them to be either repetitive or irrelevant under
the Act and Regulations.
5. Whether the I.G. was prohibited by provisions of
federal law (regarding program operating responsibilities)
from excluding the Petitioner.

6. Whether there is a need for an evidentiary hearing in
this case.

FINDINGS OF FACT AND CONCLUSIONS OF LAW 6/

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Petitioner is a resident of the Commonwealth of
Pennsylvania, and has been licensed in Pennsylvania as a
doctor of podiatric medicine since 1966. P. Ex. A-4/9.

2. On November 16, 1987, the Petitioner was charged with
151 counts of fraud and abuse against the Medicaid
program. I.G. Ex. 1; P. Ex. A-4/4.

3. On November 16, 1987, the Petitioner pleaded nolo
contendere in the Court of Common Pleas of Westmoreland
County, Pennsylvania, Criminal Division (State Criminal
Court) to three counts of fraud and abuse against the
Medicaid program. P. Ex. A-4.

4. The State Criminal Court sentenced the Petitioner to a
total of five years probation, and the Petitioner was
ordered to pay restitution in the amount of $5,734.64, a
fine of $5,000, and $632.02 for the costs of prosecution.
P. Ex. A~4/20-21.

5. The Petitioner was "convicted" of a criminal offense
within the meaning of sections 1128(a)(1) and 1128(i) of
the Act.

6. The Petitioner was convicted of a criminal offense
"related to the delivery of an item or service" under the
Medicaid program within the meaning of section 1128(a) (1)
of the Act.

6/ Any other part of this Decision and Order which is
obviously a finding of fact or conclusion of law is
incorporated herein.
7. In accordance with section 1128 of Act, the I.G.
properly excluded the Petitioner from participation in
Medicare, and directed his exclusion from Medicaid, for a
period of five years.

8. The I.G. did not violate the federal Administrative
Procedure Act, 5 U.S.C. 551 et seq., by not promulgating
regulations to distinguish the exclusion authorities in
section 1128(a)(1) and 1128(b)1) of the Act.

9. The I.G. did not rely upon an "unpublished
guidance/directive" in classifying the Petitioner as
subject to the mandatory exclusion authority of section
1128(a) (1) of the Act.

10. The material and relevant facts in this case are not
contested.

11. The classification of the Petitioner’s conviction of
a criminal offense as subject to the authority of
1128(a)(1) is a legal issue.

12. There is no need for an evidentiary hearing in this
case.

13. The 1.G. is not prohibited by federal law or
regulations from participation in the exclusion process.

14. The I.G. is entitled to summary disposition in this
proceeding.

DISCUSSION

I. A Minimum Mandatory Five Year Exclusion Was Required
In This Case.

Section 1128(a)(1) of the Act clearly requires the I.G. to
exclude individuals and entities from the Medicare
program, and direct their exclusion from the Medicaid
program, for a minimum period of five years, when such
individuals and entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
the meaning of section 1128(a)(1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offenses at issue. . ..
Moreover, a mandatory five-year exclusion should
provide a clear and strong deterrent against the
commission of criminal acts.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. and Ad. News 682, 686.

Since the Petitioner was "convicted" of a criminal
offense and it was “related to the delivery of an item or
service" under the Medicaid program within the meaning of
section 1128(a)(1) and (i) of the Act, the I.G. was
required to exclude the Petitioner for a minimum of five
years.7/

II. fhe Petitioner Was "Convicted" of A Criminal offense
As A Matter Of Federal Law.

I find and conclude that the Petitioner was "convicted"
within the meaning of sections 1128(a)(1) and (i) (3) of
the Act because he pleaded nolo contendere to the charges
against him and the State Criminal Court "accepted" his
plea.8/ Section 1128(i)(3) provides that "convicted"
includes a plea of nolo contendere "accepted by a Federal,
State, or local court."

The term "accepted" in section 1128(i)(3) is defined by
Webster’s Third New International Dictionary, 1976
Unabridged Edition, as the past tense of "to receive with
consent." The term "accepted" is the opposite of the
term rejected. The State Criminal Court did not reject
the Petitioner’s plea. Quite the contrary, the State
Criminal Court "accepted" the Petitioner’s plea within
the meaning of section 1128(i)(3). Once that happened,

7/ Since I have found and concluded that the mandatory
exclusion provisions of section 1128(a)(1) apply in this
case, I need not address the issue raised by the
Petitioner of whether I should make a de novo
determination to reclassify the Petitioner’s criminal
offense as subject to the permissive authority under
section 1128(b) of the Act.

8/ It is axiomatic that the interpretation of a federal
statute or regulation is a question of federal, not state,
law, so any interpretation by the Commonwealth of
Pennsylvania as to whether the Petitioner was "convicted"
would not be directly relevant to this case. United
States v. Allegheny Co., 322 U.S. 174, 183 (1944); United
States v. Anderson Co., Tenn., 705 F.2d 184, 187 (6th
Cir., 1983), cert. denied, 464 U.S. 1017 (1984).

the provisions of subsection 1128(i) (3) were triggered,

and what happened after that is of no consequence to the
determination that the Petitioner was "convicted," as a

matter of federal law.

Iii. The Petitioner’s Conviction Is "Related To The
Delive Of An Ite .

Section 1128(a)(1) requires the I.G. to exclude from
participation any individual who is convicted of a
criminal offense "related to the delivery of an item or
service" under Medicaid (emphasis added). The Petitioner
was convicted under Pennsylvania law of submitting claims
to the Medicaid program which "misrepresent[ed] the
services actually rendered." P. Ex. A-4/10.

The Petitioner argues that the I.G.’s "classification" of
this case under section 1128(a), and this requiring the
five year period of exclusion, is erroneous and that the
exclusion should be subject to the permissive authority of
1128(b). The Petitioner maintains that the I.G.
improperly interpreted Congressional intent in
distinguishing the mandatory and permissive authorities
and that the offense to which he pleaded nolo contendere
was related to the "reimbursement" function, rather than
the "delivery" function. The Petitioner argues that this
offense "related to fraud . . . or financial misconduct"
and was not "related to the delivery of an item or
service" under Medicaid. The Petitioner also
characterized the criminal charges as concerning the false
submission "of an invoice for a service which had not
occurred." P. Br. 1. However, as the I.G. observed in
his brief, the record indicates that this description of
the criminal charges is incorrect. I.G. Br. 10 (fn. 3).
The transcript of the plea hearing, and an affidavit of a
State Medicaid investigator “in Support of Probable Cause
for Arrest," describe the Medicaid claims (which were the
subject of the criminal charges) as involving procedures
agifferent from those actually performed by the Petitioner.
P. Ex. A-4/10; I.G. Ex. 2/3.9/

9/ In any event, even if the criminal charges in question
here had concerned the billing for services which were
never rendered, I would still find that the Petitioner’s
conviction "related to the delivery of an item or
service" under Medicaid within the meaning of section
1128(a)(1) of the Act. The Petitioner offered no
explanation for why Congress would have chosen to treat
(continued...)
I find that crimes involving financial misconduct in the
submission of an Medicaid claims are "related to" the
"delivery of an item or service." Black’s Law
Dictionary, Fifth Edition (West Pub. Co., 1979) defines
"related" as: ". . . standing in relation; connected;
allied; akin." Clearly, the offense for which the
Petitioner was convicted was "connected to" the delivery
of an item or service under Medicaid. This case should
not be decided in a vacuum, or with a strict,
hypertechnical interpretation of the term "related to" in
section 1128(a)(1) of the Act. There is a simple, common-
sense connection, supported by the record, between the
actions associated with the Petitioner’s conviction and
the Medicaid program. The Petitioner’s interpretation of
"related to" is that the criminal offense must be
"restricted to" the delivery of an item or service under
Medicaid or Medicare. The Petitioner’s strained
interpretation of "related to" is not borne out by the
plain words of section 1128 of the Act or its legislative
history.

The offense to which the Petitioner pleaded nolo
contendere involved fraud and financial misconduct, and
was "related to the delivery of an item or service" under
Medicaid. The criminal offense for which the Petitioner
was convicted involved the Petitioner in fraudulently
obtaining reimbursement from Medicaid for items or
services which were not rendered as claimed.10/

9/ (...continued)

convictions concerning the claiming for services which
were not rendered at all differently from convictions for
services not rendered as claimed. The statute does not
state that the offense in question must concern acts which
occurred as part of the actual delivery of medical
services, only that they be "related to" their delivery.
The fraudulent billing of Medicaid for medical services,
whether they were actually rendered or not, clearly
"related to" the delivery of such services.

10/ Congress intended to exclude individuals convicted of
this type of offense. In the legislative history to the
1977 enactment, Congress stated that:

Perhaps the most flagrant fraud involves billings for
patients whom the practitioner has not treated. A
(continued...)
-10-

Congress’s purpose in enacting a separate permissive
exclusion authority in section 1128(b)(1) was not to
provide a more lenient treatment as to any provider
convicted of offenses concerning "financial misconduct."
The separate authority of section 1128(b)(1) was designed
to broaden the scope of the law to authorize the I.G. to
exclude providers who were convicted of offenses involving
government funded health programs in addition to Medicaid
and Medicare, as well as to permit exclusions for offenses
relating to fraud and other types of financial misconduct,
for all such programs.11/

10/. (...continued)
related form of fraud involves claims for services to
a practitioner’s patients that were not actually
furnished and intentionally billing more than once
for the same service.

H.R. Rep. No. 393-Part II, 95th Cong., lst Sess. 47,
reprinted in 1977 U.S. Code Cong. & Ad. News 3039, 3050.

Congress reiterated its intent by enacting the Medicare
and Medicaid Patient and Program Protection Act of 1987,
Pub. L. 100-93 (August 18, 1987), and by stating that its
purpose in enacting the legislation was:

to improve the ability of the Secretary and Inspector
General of the Department of Health and Human
Services to protect the Medicare, Medicaid, Maternal
and Child Health Services Block Grant, and Title XX
Social Services Block Grant from fraud and abuse, and
to protect the beneficiaries from incompetent
practitioners and from inappropriate and inadequate
care.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. & Ad. News 682. Congress did this by
providing a minimum mandatory period of exclusion for
those convicted of crimes that "relate to the delivery of
an item or service."

11/ Since I find that the offense for which the
Petitioner was convicted "related to" the delivery of
services under Medicaid, I conclude that the I.G. properly
classified this case as falling under the mandatory
exclusion authority. It is not relevant here that the
offense in question might hypothetically also fall within
the scope of section 1128(b). Congress clearly provided
(continued...)
-1l-

As support for his contention that the offense for which
he was convicted did not relate to the "delivery" of
medical services, the Petitioner submitted an affidavit
from a former employee of the Health Care Financing
Administration (HCFA), which administers the Medicaid and
Medicare programs. P. Ex. A-5. In the context of a
provider’s compliance with program requirements, the
affiant drew a distinction between more serious
deficiencies which the affiant described as relating to
the "delivery of patient care," such as "an unsafe and
hazardous environment," and those allegedly less critical
deficiencies involving Medicare "conditions of
participation" under the regulations, such as “inadequate
social worker visits" and the proper signing of medical
records. The affiant explained that those more serious
deficiencies relating to "delivery of care" would result
in termination of a provider from the program, while a
violation of other conditions of participation would only
require submission of a plan of correction. In
considering the present case, the affiant concluded that
the offenses for which the Petitioner was convicted
related to "reimbursement through financial misconduct"
and were not "related to the delivery of an item or
service within the conceptual context of the Department’s
Medicare/Medicaid programs."

Assuming the affiant’s distinction to be a valid one
regarding HCFA’s certification of providers, this would
have no relevance in determining Congress’s intent in
distinguishing exclusions based upon a conviction for
crimes relating to the "delivery" of medical services from
convictions relating to fraud or other financial
misconduct. As noted by the I.G., the affiant has no
expertise with either the Office of Inspector General, any
health program to detect fraud and abuse, or with section
1128 of the Act. I.G. Br. 9; P. Ex. A-5/(attached

ll/ (...continued)

that if an offense falls within the scope of 1128(a), the
I.G. has no choice but to exclude the provider for a
minimum five year period. Given that I find that the
plain meaning of section 1128 of the Act to be clear, I
also do not address here any arguments raised by the
Petitioner concerning the legislative history of the Act,
which, in any event, I did not find to support his
interpretation.
-12-

curriculum vitae).12/ The affiant’s opinions are not
germane to the issue of defining the phrase "related to
the delivery of an item or service." The Petitioner’s
conviction in this case clearly "related to" the delivery
of medical services, because the Petitioner pleaded nolo
contendere to improperly billing for services that were
not delivered as claimed. Thus, the criminal offense for
which the Petitioner was convicted is one "related to the
delivery of an item or service" within the meaning of
section 1128(a)(1) of the Act.13/

Iv. The I.G. Has Complied With The Administrative
Procedure Act.

The Petitioner argued that the I.G. (1) failed to comply
with the federal Administrative Procedure Act, 5 U.S.c.
552(a)(1) and 553, by not promulgating regulations to
distinguish section 1128(a) from 1128(b), and (2) was,
instead, relying on "unpublished guidelines/directives in
implementing the statutory provisions." P. Br. 3 et seq.
He argued that, because of this, he lacked "notice" of the
effect of his court plea. P. Br. 8, 22.

12/ Neither the affiant nor the Petitioner explained how
the distinction which the affiant drew between
deficiencies relating to "delivery of services" and what
he describes as less serious deficiencies are supported by
the scheme of the federal regulations concerning
certification of providers. Department regulations
describe in detail the various deficiencies to consider in
determining whether to certify a facility, and themselves
do not distinguish deficiencies concerning "delivery" from
other types of deficiencies. See, e.g., 42 C.F.R. 442.16.

13/ Another argument raised by the Petitioner was that
his nolo contendere plea was improperly used by the I.G.
as "evidence" against the Petitioner in a subsequent
proceeding, contrary to the Federal Rules of Criminal
Procedure and other authority. P. Rep. Br. 2-3; Tape.
I find that the Petitioner’s plea was not used as
"evidence" against him in the sense intended by the
authority cited. Section 1128(i)(3) of the Act directs
the I.G. to exclude individuals who are convicted of
criminal offenses related to delivery of services under
Medicaid, and the statute itself defines the term
"convicted" to encompass pleas of guilty or nolo
contendere.

~13-

There is no ambiguity in the Act such that the
promulgation of regulations to distinguish the two
authorities would be necessary or appropriate.14/ Section
1128(a)(1) of the Act clearly provides that the I.G. must
exclude any provider who has been convicted of an offense
"related to the delivery of an item or service" under
Medicare or Medicaid. The separate authority of section
1128(b) (1), providing for a permissive exclusion based on
a conviction "in connection with the delivery of a health
care item or service" or for "fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct," is clear on its face and without a doubt it

14/ The I.G. argued in his brief that I lack jurisdiction
to decide questions relating to whether the Secretary
should promulgate regulations in this circumstance. I.G.
Br. 18. (The Petitioner did not present argument on this
issue.) Since I conclude that there is no ambiguity in
section 1128 of the Act so that the promulgation of
regulations would be necessary, I do not resolve this
question. In Jack W. Greene v. The Inspector General,
Docket No. C-56, decided January 31, 1989, and Michael J.
- ‘tor General, Docket No. C-59,
decided February 22, 1989, the ALJ in both cases concluded
that he indeed lacked such jurisdiction, based on the
language of the governing statute and regulations. For
instance, 42 C.F.R. 1001.172 limits the grounds on which
an excluded provider may request a hearing before an ALJ.

On the other hand, a comparison of the regulations
pertaining to exclusion actions with regulations governing
the other major health care sanction authority of the I.cG.
may support accepting jurisdiction in matters such as
these. Part 1003 of 42 C.F.R., governing hearings under
the Civil Monetary Penalties Law, section 1128A of the
Act, provides at section 1003.115 ("Authority of ALJ."):

(c) The ALJ does not have the authority to decide
upon the validity of Federal statutes or regulations.

This provision might be interpreted to preclude an AIJ’s
review of whether the Secretary must promulgate
regulations in certain circumstances. By comparison, no
restrictions on the "authority" of the ALJ are contained
in either the Regulations or the Act governing exclusion
cases, and it would seem a reasonable conclusion that the
Secretary may have intended for the ALJ to review matters
concerning the validity of the Regulations in these cases.
- 14 -

concerns programs "financed in whole or in part by any
Federal, State, or local government agency...

Section 1128(b)(1) by its terms does nothing to alter the
I.G.’s charge to exclude providers for a minimum five-year
period when an individual has been convicted (as defined
in section 1128) of a criminal offense "related to the
delivery of an item or service" under Medicaid or
Medicare. An agency is not required to promulgate
implementing regulations when the express terms of the

statute are clear. See, e.g., S.E.C. v. Chenery Corp.,
332 U.S. 194, 201 (1947).

Since I find that the terms of the Act itself to be

clear, I find that the Petitioner had "notice" that his
court plea would result in an exclusion for a minimum five
year period.

I likewise find that the I.G. did not rely upon
“unpublished guidelines/directives" in classifying the
Petitioner’s offense. P. Statement 2-3. The Petitioner
submitted (as P. Ex. A-3) a 15=-page document entitled
"Civil Monetary Penalty and Exclusion Authorities," which
contains a listing of each of the statutory authorities
under which the I.G. may proceed in sanctioning a health
care provider. The document contains a brief description
of "conduct" and the corresponding period of exclusion or
other appropriate information. The Petitioner presented
no direct support for his allegation that the I.G. used
this document in determining whether to classify a
particular case as subject to section 1128(a) or 1128(b),
nor did the Petitioner even speculate how these pages
might conceivably serve such a purpose. An examination of
the document indicates that it was apparently used as a
convenient listing of the numerous statutory authorities
which authorize the I.G.’s sanction activities. By its
terms, the document provides no guidance in determining
how to classify a particular case between the various
statutory provisions.15/

15/ Another argument by the Petitioner concerning P. Ex.
A-3 is that it used the language from an earlier version
of section 1128(a)(1), referring to "an individual or
entity convicted of a criminal offense related to
participating in Medicare or any State health program."
(Emphasis added). The Petitioner also noted that similar
language was used in a letter from the I.G. tentatively
informing the Petitioner that he would be excluded.
P. Br. 10-11, citing P. Ex. A-6. The Petitioner argued
(continued...)
-15-

V. There Is No Need For An Evidentiary Hearing In This

Case.

I also find the Petitioner’s argument that he is entitled
to an evidentiary hearing concerning the classification of
his exclusion to be without merit. P. Br. 37-38. The
Petitioner availed himself of the opportunity to present
oral argument on the legal issues raised in his briefs.16/
The Petitioner does not convincingly explain how the
record might be further developed through the holding of
an evidentiary hearing.

The issue of "categorizing" the Petitioner’s offense as
being subject to the mandatory exclusion authority is a
legal issue. The Petitioner has already stipulated to
the court documents concerning the nature of his criminal
conviction, and has even presented an affidavit from an
expert concerning the meaning of the phrase "delivery of
services." There are no material facts in issue.

15/  (...continued)

that the use of this language somehow prejudiced the
Petitioner. Even if I accepted that P. Ex. A-3 were a
rule or guidance of the I.G., there is no basis to find
that the use of this "participation" language would harm
the Petitioner. The criminal offense to which the
Petitioner pleaded nolo contendere, the improper billing
for Medicaid services, was both "related to delivery of an
item or service" under Medicaid, as well as being "related
to" the Petitioner’s participation in the Medicaid
program. In any event, I am not convinced, contrary to
the Petitioner’s assumption here, that the phrase
"participating in Medicare or any State health care
program" is a more expansive category than that described
by the present language "related to the delivery of an
item or service" under Medicaid. If the standard is to
require a provider’s actual participation in the delivery
of items or services, this would appear to limit the
circumstances subject to the mandatory exclusion, since it
might require the provider’s actual involvement in the
delivery of services.

16/ It was unclear at the closing of the record whether
the Petitioner continued to assert the need for an
evidentiary hearing since, at oral argument, the
Petitioner’s counsel did not renew his request. Tape.
-16-

In his final brief, the Petitioner maintained that he
would demonstrate at an evidentiary hearing that his
"omissions for which he was prosecuted" will be shown at a
hearing to be related "to his failure to properly
supervise his staff" and not to be "criminal." P. Rep.
Br. 4-5. This is a collateral attack on a criminal
judgment issued in another forum and a frivolous argument
as it relates the I.G.’s determination to exclude the
Petitioner under the section 1128(a)(1) authority. I have
already addressed the Petitioner’s arguments concerning
whether the activities at issue "related to the delivery
of an item or service" or were instead related only to
"fraud" or "other financial misconduct." The underlying
activities that gave rise to the criminal charges against
him are otherwise irrelevant; while such matters might be
pertinent to actually trying criminal charges against hin,
or to the State Criminal Court for purposes of sentencing,
they would have no further relevance to a determination

in this case.17/

VI. The I.G.’s Participation In The Exclusion Process
Does Not Violate Federal Law.

The I.G.’s "participation" in the exclusion process is

not contrary to the Act, because it does not conflict with
the prohibition on the "transfer of program operating
responsibilities" to the I.G. 42 U.S.C. 3526(a). The
need for such a prohibition arose when the Office of
Inspector General was created from other components of

the Department, such as the Health Care Financing

17/ The Petitioner submitted two affidavits concerning
the reasons underlying his criminal conviction and nolo
contendere plea, one from the Petitioner himself, and the
other from an employee of the Petitioner who had knowledge
of the circumstances at issue in the criminal proceedings.
These statements appear, largely, to address the
Petitioner’s state of mind or intent, a matter irrelevant
to this particular mandatory exclusion case, since the
Petitioner conceded that he pleaded nolo contendere to the
charges against him. If the Petitioner presented this
evidence to contend that the Petitioner was subject only
to the permissive exclusion authority, I also do not find
this evidence to be relevant, since the only pertinent
inquiry here is whether the Petitioner’s offense was
"related to the delivery of an item or service" under
Medicaid, a matter which I have already fully addressed
above, and about which these affidavits shed no light.
-~17-

Administration; Congress wanted to maintain the
independent and objective nature of the I.G. S. Rep. No.
1324, 94th Cong., 2d Sess. 8, reprinted in 1976 U.S. Code
Cong. and Ad. News 5420, 5427; see 42 U.S.C. 3521. The
Petitioner argued, in effect, that the act of excluding
providers from federal programs violates this prohibition
since this constitutes a "program." As support for this
position, the Petitioner cited certain Department
regulations which refer to the transfer of
"responsibility" to the I.G. for fraud and abuse
determinations. P. Br. 31-32. The Petitioner also
argued that the I.G. would be unable to "objectively
assess the Department’s administrative law process if the
OIG is a participant." P. Br. 32.

The Petitioner has provided no basis for me to conclude
that the exclusion of a provider from the Medicare and
Medicaid programs is a "program operating responsi-~
bility."18/ The term "program" is subject to various
meanings, and the Petitioner has cited no authority that
Congress intended this term to encompass exclusion
determinations or other fraud and abuse sanction
activities. That regulations refer to the transfer of
fraud and abuse "responsibility" to the I.G. is

18/ The I.G. argued in his brief that I lack jurisdiction
to decide this question, relying on Jack W. Greene vy. The

Inspector General, Docket No. C-56, decided January 31,
1989, in which the ALJ concluded that he lacked such
jurisdiction, based on the language of the governing
statute and regulations. I.G. Br. 18. As I noted in
footnote 14, above, I do not need to resolve this
jurisdictional question, since I find the Petitioner’s
argument here to be so clearly without merit. As I also
noted in the context of the promulgation of regulations,
the issue of my jurisdiction over this matter is not so
clearly established. For instance, in contrast to the
regulations governing exclusion determinations, the
regulations pertaining to the Civil Monetary Penalties
law, 42 C.F.R. Part 1003, specifically preclude an ALJ’s
review of the "validity of Federal statutes or
regulations," (section 1003.115(c)) which could encompass
the issue of the I.G.’s "involvement" in the exclusion
process, through its issuance of regulations which in
effect delegate the Secretary’s authority to the I.G.
Moreover, even if I did not have authority to rule on the
validity of federal statutes or regulations, I do have
authority to interpret them.
- 18 -

irrelevant, since they do not describe this responsibility
as involving a "program."

Moreover, Congress, in amending and strengthening the
exclusion law, has itself approved the involvement of the
I.G. in the exclusion process, since it is the I.G. who
has performed this responsibility from the law’s
inception. Indeed, the legislative history of the 1987
amendments to the law expressly approves the Secretary’s
delegation of the exclusion authority to the I.G.:

Under current practice, the Secretary has delegated
all existing suspension, exclusion, and civil
monetary penalty authorities to the Department’s
Inspector General. The Committee believes that this
delegation of authority by the Secretary is entirely
consistent with the statutory mandate of the HHS
Inspector General (42 U.S.C. section 3521 et seq.)
and has resulted in the efficient administration of
these authorities. The Committee expects the
Secretary both to continue this existing practice and
to delegate all new statutory exclusion authorities
created by this bill to the Department’s Inspector
General.

S. Rep. No. 109, 100th Cong., 1st Sess. 14, reprinted in
1987 U.S. Code Cong. and Ad. News 682, 695.

CONCLUSION
Based on the law and undisputed material facts in the
record of this case, I conclude the I.G. properly excluded
the Petitioner from the Medicare program, and directed his
exclusion from State health care programs, for the
minimum mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
